OFFICE OF THE ,ATTORNEY GENERAL        OF   TEXAS
                           AUSTlN




maomble Luther c. Jobnnon
ooonty Attorney, Anusrwn munty
Faleatinr,TOxarn




             Thhlr
an opinion    on
             wrldsr
                  thets                     88 leaI0
                                           f! the 14rwe
                                          '2 si%4
                                       entraot*uwith    l
                                       im c lm-h d xo f a ll
                                       mu ilm5 th e‘w4 ll
                                       l theiNoel*
                                        t, ii kliy,in tha
                                    ace a8 fo.be subject
                                    lesse*be taxou oa hi8
                                    lam4 owner on hi8 l/&h

                      airingthe TI uwt w4 rrqu*otauthat you
                      e lnstrwmnt 9nquirm!rbaut,to whi68 rou
                       do lnatrttmnt of rrecrd *rutX do not ,lmow
                      re 18 one or whtdhar it im awelp a wlr
                      ha owner Of the leas0 and th6 GWWC of tM
                     vzherob~ tha mur at the &ikt is proossrrl~

         The only brais underuhloh the recyallngplant owner
aould be awessod for rekl wtkts ed.raloma tax~8~wouldbe
for hti to own en lntermt In thr real e8triits
                                            or rml.noq-al4i.
Ronorablr    Lutbor 0. fohnson,   pa@   E


atfolo   1888, Vernon’8 Annotated       Statutes,    oomonly known
aa the Statute of Frsude,pmvido8 that a oonreyanoe of an
lntereet   in land murt be 1x1 writing.        Article   6887, Vernon*s
Annotated Stotutaa,     provider   ior the moording      of all deed8
aad ooavagano4s of interesta       in lend.     Sinas thera la no
oonveyano4 moordsd in the County Clerk'8 offioe            eonvsylag
an interest   in the nlaerelr    in question to the rooycllng        plant
owner and sinoe it lr not knawn that there la a written inrtru-
ment d?aroln th6 learae oonvsyed an iuterest           in the relnarale
to the rsoyollng    plant owner, lt is our opinion that the lessee,
the rooord owner o? th6 full revan-eightha working interert,
rhould be assesmd for the full value of this seven-eiehthr
working interest.       The tar swwaor      16 not required    insofar
a8 real estate ir oonoamsd       to inquire into oral and wcret
qraaments but 1s jurtifled       in awsaelng      the property a&nst
the reoord owner.
          pYowish to aall pour ettsntlnn   to the case of Stats
VI. ~uintana Patrolrum C0mpuw, et al., 133 8, K. (84) ll3,
by the Suprsma Court of Texa8, whloh doe8 not deal, dimatly
with your qubstlon but 1s h6lpful in determlnlng how &~~ral
lntcreetr  ahould be assesasb partioularly   where an oil pay-
nant la outatcnndlng.
            Trurtlng   that we ham mmared      your   gua8tlon     fu?ly,
wa car0
                                                Very truly       pure
                                             ATTC-      CE?E'RALCF Tp;xAB